UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33738 Morgans Hotel Group Co. (Exact name of registrant as specified in its charter) Delaware 16-1736884 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 475 Tenth Avenue New York, New York (Address of principal executive offices) (Zip Code) 212-277-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No ☒ The number of shares outstanding of the registrant’s common stock, par value $0.01 per share, as of November 5, 2016 was 34,981,553. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS MORGANS HOTEL GROUP CO. CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2016 (UNAUDITED) AND DECEMBER 31, 2015 5 MORGANS HOTEL GROUP CO. UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS FOR THE PERIODS ENDED SEPTEMBER 30, 2016 and 2015 6 MORGANS HOTEL GROUP CO. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE PERIODS ENDED SEPTEMBER 30, 2016 and 2015 7 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 8 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 42 ITEM4. CONTROLS AND PROCEDURES 43 PART II. OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 44 ITEM1A. RISK FACTORS 45 ITEM6. EXHIBITS 45 2 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are generally identifiable by use of forward-looking terminology such as “may,” “will,” “should,” “potential,” “intend,” “expect,” “endeavor,” “seek,” “anticipate,” “estimate,” “overestimate,” “underestimate,” “believe,” “could,” “project,” “predict,” “continue” or other similar words or expressions. References to “we,” “our” and the “Company” refer to Morgans Hotel Group Co. together in each case with our consolidated subsidiaries and any predecessor entities unless the context suggests otherwise. We may from time to time make written or oral statements that are “forward-looking,” including statements contained in this report and other filings with the Securities and Exchange Commission and in reports to our stockholders. These forward-looking statements reflect our current views about future events and are subject to risks, uncertainties, assumptions and changes in circumstances that may cause our actual results to differ materially from those expressed in any forward-looking statement. Forward-looking statements in this Quarterly Report on Form 10-Q include, without limitation, statements regarding our expectations with respect to: • risks related to the consummation of our pending acquisition by SBEEG Holdings, LLC (“SBE”); • our future financial performance, including selling, general and administrative expenses, capital expenditures, income taxes and our expected available cash and use of available cash; • our business operations, including our ability to enter into new management, franchise or licensing agreements and the enhanced the value of existing hotels and management agreements; • the status and expectations with respect to the development and opening of new hotels; • the effect of new lodging supply; • the impact of the strong U.S. dollar and a weak global economy; • the timing of receiving expected hotel management agreement termination fees; and • the outcome of litigation to which the Company is a party, including litigation related to our pending acquisition by SBE. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Important risks and factors that could cause our actual results to differ materially from those expressed in any forward-looking statements include, but are not limited to, the risks discussed in our Annual Report on Form 10-K for the fiscal year ended December31, 2015, our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2016 and June 30, 2016, and other documents we file with the Securities and Exchange Commission from time to time. Important risks and factors that could cause our actual results to differ materially from those expressed in any forward-looking statements include, but are not limited to economic, business, competitive market and regulatory conditions such as: • risks related to the proposed acquisition of the Company by SBE and the related diversion of management’s attention from the operation of the business; • risks related to our ability to successfully execute on an alternative transaction should we be unable to successfully consummate the sale of the Company to SBE; • risks we may face from the impact or outcome of pending or future litigation related to our proposed acquisition by SBE; • our ability to refinance the Hudson/Delano 2014 Mortgage Loanor sell one or more of Hudson or Delano South Beach in order to extend the Hudson/Delano 2014 Mortgage Loan (as defined below) in February 2017 in the event the SBE acquisition does not close; • a downturn in economic and market conditions, both in the U.S. and internationally, including the impact of new supply in key markets in which we operate, particularly as it impacts demand for travel, hotels, dining and entertainment; • our level of debt under our outstanding debt agreements, our obligations under our preferred equity instruments, our ability to restructure or refinance our current outstanding debt and preferred equity instruments, our ability to generate sufficient cash to repay or redeem outstanding debt and preferred equity instruments or make payments on guarantees as they may become due; • the impact of any dividend payments or accruals on our Series A preferred equity instruments on our cash flow and the value of our common stock; • the impact of restructuring charges on our liquidity; 3 • general volatility of our stock price, the capital markets and our ability to access the capital markets; • the impact of financial and other covenants in our loan agreements and other debt instruments that limit our ability to borrow and restrict certain of our operations; • our history of losses; • our liquidity position; • our ability to compete in the “boutique” or “lifestyle” hotel segments of the hospitality industry and changes in the competitive environment in our industry and the markets where we operate; • our ability to protect the value of our name, image and brands and our intellectual property; • risks related to natural disasters or outbreaks of contagious diseases (including the recent Zika outbreak in the Miami area), terrorist attacks, the threat of terrorist attacks and similar disasters, including a downturn in travel, hotels, dining and entertainment resulting therefrom; • risks related to our international operations, such as global economic conditions, political or economic instability, compliance with foreign regulations and satisfaction of international business and workplace requirements; • our ability to timely fund the renovations and capital improvements necessary to sustain the quality of the owned properties of Morgans Hotel Group and associated brands; • risks associated with the acquisition, disposition, development and integration of properties and businesses; • our ability to perform under management agreements and to resolve any disputes with owners of properties that we manage but do not own; • potential terminations of management agreements and timing of receipt of anticipated termination fees; • the impact of any material litigation, claims or disputes, including labor disputes; • the seasonal nature of the hospitality business and other aspects of the hospitality and travel industry that are beyond our control; • our ability to maintain state of the art information technology systems and protect such systems from cyber-attacks; • our ability to comply with complex U.S. and international regulations, including regulations related to the environment, labor, food and beverage operations, and data privacy; • ownership of a substantial block of our common stock by a small number of investors and the ability of such investors to influence key decisions; and • other risks discussed in our Annual Report on Form 10-K for the fiscal year ended December 31, 2015 and in the Quarterly Reports on Form 10-Q for the periods ended March 31, 2016 and June 30, 2016 in the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Result of Operations.” Other than as required by applicable law, we are under no duty to update any of the forward-looking statements after the date of this report to conform these statements to actual results. 4 Morgans Hotel Group Co.
